F I L E D
                                                                           United States Court of Appeals
                                                                                   Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                   OCT 12 2004
                                  TENTH CIRCUIT
                                                                              PATRICK FISHER
                                                                                        Clerk
 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                             No. 04-7033
 NEVA J. WEBB,                                            (D.C. No. 02-CR-51-W)
                                                             (E.D. Oklahoma)
           Defendant-Appellant.




                                 ORDER AND JUDGMENT*


Before TACHA, Chief Circuit Judge, BRISCOE and HARTZ, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.

       Defendant Neva Webb, a federal prisoner appearing pro se, seeks to appeal the

district court’s denial of her petition for habeas relief. Because the district court granted

Webb leave to amend her habeas petition and has not ruled on the amended petition, we


       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
dismiss the appeal for lack of appellate jurisdiction.

                                              I.

       In June 2002, Webb and two other individuals were charged in a five-count drug

indictment. Webb subsequently entered into a plea agreement with the government,

whereby she agreed to plead guilty to conspiracy to manufacture methamphetamine in

exchange for the government’s agreement to dismiss the remaining charges. The district

court imposed a two-level enhancement pursuant to U.S.S.G. § 2D1.1(b)(1) because it

found that a dangerous weapon (a firearm) was possessed in connection with the

conspiracy offense. Webb was sentenced to a term of imprisonment of 51 months,

followed by 3 years of supervised release.

       On September 29, 2003, Webb filed a pro se habeas “motion for habeas corpus”

(petition) with the district court, complaining the § 2D1.1(b)(1) enhancement rendered

her ineligible to participate in a Bureau of Prisons’ residential drug treatment program.

She asked that the enhancement “be omitted from [her] sentencing record” and her

presentence report. ROA I, Doc. 79. The district court denied the petition by written

order on October 22, 2003.

       On October 24, 2003, Webb filed a pro se “Motion to Request a Limited

Amendment” to her previously filed habeas petition.1 In the motion, Webb asserted


       1
        According to the record, this document was prepared and mailed by Webb on
October 21, 2003, approximately one day prior to the district court’s denial of her initial
habeas petition.

                                              2
additional reasons why she should be granted habeas relief: (1) the plea agreement did not

prevent her from alleging ineffective assistance of counsel; (2) at the time of sentencing it

was stated that she was to receive drug treatment provided by the Bureau of Prisons; (3)

she did not understand at the time of her plea that the firearm could be considered as a

sentencing factor; and (4) her counsel was ineffective.

       On November 5, 2003, the district court issued a minute order denying in part and

granting in part Webb’s motion to amend. To the extent Webb’s motion sought

reconsideration of the district court’s order of October 22, 2003, the district court denied

the motion. To the extent it asserted an ineffective assistance of counsel claim, the

district court granted the motion and directed Webb to file an amended petition to vacate

her sentence by December 5, 2003.

       On November 6, 2003 (apparently prior to receiving the district court’s order

granting her leave to amend), Webb filed applications for a certificate of appealability

(COA) and to proceed on appeal in forma pauperis. Webb’s motions concerned the

district court’s written order of October 22, 2003. On November 12, 2003, the district

court issued minute orders granting Webb’s motion to proceed in forma pauperis and

denying her request for a COA.

                                             II.

       Generally speaking, two statutes, 28 U.S.C. §§ 1291 and 2253, provide us with

jurisdiction over appeals from denials of requests for habeas relief. Both require a “final”


                                              3
order or decision from the district court. See 28 U.S.C. § 1291 (“The courts of appeals

. . . shall have jurisdiction of appeals from all final decisions of the district courts of the

United States.”); 28 U.S.C. § 2253(a) (“In a habeas corpus proceeding or a proceeding

under section 2255 before a district judge, the final order shall be subject to review, on

appeal, by the court of appeals for the circuit in which the proceeding is held.”).

       Here, there has been no final order or decision by the district court on Webb’s

habeas petition. As outlined, the district court denied Webb’s initial habeas petition, but

subsequently granted her leave to amend her petition to incorporate allegations of

ineffective of assistance of counsel. To date, no decision has been rendered by the district

court on the merits of Webb’s amended habeas petition. Thus, in the absence of a final

appealable order, we are without appellate jurisdiction.2

       The appeal is DISMISSED for lack of jurisdiction. The government’s motion to

dismiss the appeal for failure to obtain the required COA is DENIED as moot.

                                                    Entered for the Court

                                                    Mary Beck Briscoe
                                                    Circuit Judge




       2
         Once a final decision has been rendered by the district court on Webb’s amended
habeas petition, Webb can properly appeal the district court’s rulings on each issue raised
in her original and amended petitions.

                                                4